People v Scott (2022 NY Slip Op 01185)





People v Scott


2022 NY Slip Op 01185


Decided on February 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
REINALDO E. RIVERA
PAUL WOOTEN
WILLIAM G. FORD, JJ.


2020-09374
 (Ind. No. 142/19)

[*1]The People of the State of New York, respondent,
vBishme Scott, also known as "Roc," appellant.


Carol Kahn, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Anna K. Diehn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered October 29, 2020, convicting him of criminal sale of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Thomas, 34 NY3d 545; People v Sanders, 25 NY3d 337, 339-342; People v Lopez, 6 NY3d 248, 256-257). Contrary to the defendant's contention, he received meaningful representation regarding the appeal waiver (see People v Flinn, 188 AD3d 1093, 1094; see generally People v Taylor, 1 NY3d 174, 176; People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 146-147).
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Campbell, 192 AD3d 822, 823).
BARROS, J.P., RIVERA, WOOTEN and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court